oFFIcE   OF   THE   ATTORNEY     GENERAL    OF    TEXAS
                               AUSTIN




Eonorabk 'PhoarrL. b$aritca,Jr.
coun6y Attorn8g
Sheckelfoti Cowty
Albeay, Texas




                            ‘280 eubreuuent   eleet&s~    ugaa
                         the ease polltlcal eubdivirion
                            one yesw fro63 th8 d8ts ,oS
                           opt3.onelectloa 1x2say coua-
                       oubdlv5slon thereof.'
         "In the c&e6 of 141tche11vs. Wamren      s
    COUY~ of Civil Appwals in Volunm 119, ZiU (hi) a6
    Pege 676, holdo that tkw fe.ct tMt there haar beea
    8 locel, option election Vitihl~ a~ yyf on the :R-
HonorableThorma L. BUntoa,'prge 2


   -. thould be pmMb%ted      or lesgsllted,wouM not pre-
       elude the ho2ddingof e Zwal option aleaeiaa OP
       tha iraue whether t&e oale of beer not aontiel.n-
       w   a2coholfc ia QXd&lO of four ~l'cent by wsl&ht
       &oul% be grohiblted or 1egUlised. Thf.8O%lo
       grev out of a petition   to m8ndauur the coo-
       8loneft' aourt to oell such electfon.

            "E%aesdi@on the aPthCirltyOf this c%8e, It
       ucylldbe my opmnioa tbat tlloCo31pLi3tIiO~F8'
                                                   Court
       of Shackalford County uporrthe presentatloa of a
       proper petition would be famed to ~422 a low2
       option electton to detormZne vhether OF not beer
       %ud wit18could be le@lly sold In ShSCkalfvozd
       County, buE before advisiotl:
                                   the Comfa8ianePet
       Court in thlu respect I vould like verg muah to
       have an opS,taion
                       fwa yolourdesprtsmnt an this
       uusrtion.
            %ue    to   the   feat that the petitton will
       probably be filed be&ore #otatby, an.4 the atat-
       ute pr0vid80 test thu caarriarlorulru~ court et
       it8 regu&r m8etLng u&U order a 10082 optfoa
       election to be hefd upon tb  fssue or issuer set
       out ln puck petftlon, I would appreci*te your
       letting me have t&e 0pinWu before next H@*y.”
           We thsnk OUF aoacluriorais th8 correct oue e5a
that  the September i , X5143, elmtioo does riot,under Artlals
666-32, wr the propooed ele~tltui on a dlffsrent lame.     We
enclose 0~ Opln2on No. O-:6&-~20 th6 wlr) effect.
                                               V8ry truly   your0
                                          ATTO~QEEZRkLOFTEXAS